DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 16, the prior art of record fails to teach and/or suggest a method for displaying a pattern signifying vibration in a fiber web machine or a paper finishing machine, the method employing at least one roll mounted for rotation and equipped with a sensor assembly that measures a cross-directional profile of force and/or pressure between the roll and a counter-pair when engaged in a relation where the roll is rotated against the counter-pair, comprising the steps of: recording with the sensor assembly at least one cross-directional reference profile of force and/or pressure, between the roll and the counter-pair as the roll rotates against the counter-pair, wherein the reference profile is obtained while the cross-directional profile is substantially non-varying, or is a computed average of the cross-directional profile over a time period which forms a substantial non-varying value; comparing a measurement signal from the sensor assembly comprising at least a cross-directional profile of force and/or pressure between the roll and the counter-pair when engaged in a relation where the roll is rotated against the counter-pair with the cross-directional reference profile, wherein the cross-directional profile and the cross- directional reference profile are with respect to the same roll and counter-pair which are engaged in the same relation; and visually displaying the measurement signal compared to the cross-directional reference profile over time, to show vibrational loading experienced by the sensor assembly for condition monitoring.
With regards to claim 22, the prior art of record fails to teach and/or suggest a method for displaying a pattern signifying vibration in a fiber web machine or a paper finishing machine, the method employing at least one machine element mounted for rotation and equipped with a sensor assembly that measures a cross-directional profile of at least one of force and/or pressure between the machine element and a counter-pair when engaged in a relation where the machine element is rotated against the counter-pair, comprising the steps of: recording with the sensor assembly at least one cross-directional reference profile of at least one of force 
With regards to claim 26, the prior art of record fails to teach and/or suggest a system for displaying a pattern signifying vibration in a fiber web machine or a paper finishing machine, the system comprising: at least one machine element mounted for rotation and engaging a counter-pair, the machine element being equipped with a sensor assembly connected to form an output signal source of a cross-directional profile of force and/or pressure between the machine element and a counter-pair; a data memory connected to the output signal source to record a cross-directional reference profile while the cross-directional profile is substantially non-varying, or receiving from a computer an average of the cross-directional profile over a time period which forms a substantial non-varying value; a computer connected to the output signal source and having an images feed output which supplies a plurality of time sequenced display outputs of the cross-directional profile of force and/or pressure between the machine element and the counter-pair, from which the cross-directional reference profile, after retrieval from the data memory is subtracted; wherein the cross-directional profiles over time and the cross-directional reference profile are with respect to the same machine element and counter-pair which are engaged in the same relation; and an operator display panel connected to the images feed output to over time display in one direction the cross-directional profiles and in a transverse direction each of the plurality of time sequenced display outputs aligned one after another to show time varying changes in the crossmachine direction which correlate to vibrational loading experienced by the sensor assembly.
While measurement of a cross-directional profile of a roller machine element is known, the prior art fails to teach and/or suggest displaying the full profile across the machine element in a time-wise manner so that the progression of pressures along the profile can be seen in a single glance at the visual display. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        




/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855